Citation Nr: 1211202	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  10-21 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for right shoulder rotator cuff impingement, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for right elbow traumatic arthritis, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for cervical spine degenerative disc disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to March 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2011, the Veteran testified at a videoconference hearing before an Acting  Veterans Law Judge.  A transcript of that proceeding is of record.

The Board sent the Veteran a letter in January 2012 to see if he would like an additional Board hearing as the Acting Veterans Law Judge at his June 2011 hearing has since left the employment of the Board.  There has been no response to this inquiry.

While the Veteran initiated an appeal with respect to a claim of entitlement to an increased rating for a right wrist disability, such issue was never perfected for appeal.  The Veteran, on his VA Form 9, and thereafter, indicated his desire to pursue only the three issues enumerated on the title page of this decision.


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




REMAND

The Board finds that additional development is necessary with respect to the claims on appeal.  Indeed, the veteran indicated during his June 2011 Board hearing that his claim for disability from the Social Security Administration (SSA) had been adjudicated, with benefits granted.  Although records concerning a previous SSA denial have been associated with the claims file, these clearly do not constitute the entirety of the relevant records.  Thus, such records should again be requested and associated with the claims file.  

Additionally, the Veteran and his representative indicated that he required an additional VA examination as he had cervical spine surgery in March 2010, following his last prior VA examination.  Moreover, he has asserted that his shoulder and elbow disabilities had increased in severity since his prior examinations.  Thus, the Veteran should be afforded such on remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Dorn VAMC.

2.  Request that the SSA provide the records pertinent to the Veteran's claim for Social Security benefits as well as the medical records relied upon concerning that claim.

3.  Provide the Veteran with appropriate examinations to determine the current level of severity of his increased rating claims on appeal.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All information necessary to enable rating of the Veteran's current disabilities must be provided by the examiner.  Any further indicated tests and studies should be conducted.

4.  Then, the RO or the AMC should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


